Citation Nr: 0315084	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  99-25 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation for kidney stones in 
excess of 30 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Marine Corps from 
June 1980 to May 1998.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal of rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.  In a rating 
decision issued in August 1999, the RO granted service 
connection for kidney stones and assigned a noncompensable 
evaluation.  During the pendency of the appeal, the RO 
increased the appellant's kidney stone disability evaluation 
from zero percent to 10 percent, and then to 30 percent; 
however, it is presumed that he is seeking the maximum 
benefit allowed by law and regulation, and "it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded." AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

It is also noted that the appellant appealed the initial zero 
percent rating that was assigned to the kidney stone 
disability after service connection was granted.  As such, 
the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is 
for application.  Thus the issue is as set out on the title 
page. 

The Board notes that the appellant, in a written statement 
submitted in May 2000, withdrew his claims of entitlement to 
increased ratings for his malaria, right knee, left knee, 
right shoulder and right wrist disabilities.  This withdrawal 
was confirmed by the appellant's representative during the 
May 25, 2000 Decision Review Officer conference.  The Board 
finds that the appeal for these claims has been withdrawn.  
38 C.F.R. § 20.204.  Therefore the issue on appeal is as 
listed on the title page.

While the case was pending, the appellant moved to Florida 
and his claims file was accordingly transferred to the St. 
Petersburg, Florida RO in January 2002.  The appellant was 
scheduled for a Travel Board hearing at that RO on March 19, 
2003.  However, he failed to report for that hearing.  
Accordingly, his hearing request has effectively been 
withdrawn.  38 C.F.R. § 20.702(e).  The St. Petersburg RO 
thereafter certified the case to the Board.  

Finally, the Board notes that a Statement of the Case on the 
issue of entitlement to a clothing allowance was issued in 
October 2001.  Since the appellant did not submit a 
substantive appeal on that denied claim, he has not completed 
the necessary procedural steps and the Board has not 
considered that claim in its appellate review.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date. Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099- 2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board notes that, while the RO sent the appellant a 
letter, in April 2002, in which VA's duty to assist was 
discussed in general terms, the RO has not given the 
appellant notice of the pertinent provisions of 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 or of final rule published at 
66 Fed. Reg. 45620 (August 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  This would normally 
be accomplished by the Statement of the Case (SOC) or a 
Supplemental Statement of the Case (SSOC).

In addition, the Court has clarified the scope of the duty to 
assist provisions contained in the VCAA.  In particular, the 
Court has found that the provisions of 38 U.S.C.A. § 5103(a) 
must be fulfilled satisfactorily before a case is ready for 
Board review.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  See also Charles v. Principi, 16 Vet. App. 370, 373-
374 (2002).

The Board also notes that the appellant was last afforded a 
VA urologic examination more than three years ago.  The 
appellant's representative argues that the medical evidence 
of record shows that the appellant suffers from ureter 
dysfunction and hydronephrosis that should be separately 
rated from the kidney stones currently evaluated under 
Diagnostic Code 7508, nephrolithiasis.  The appellant should 
be afforded a VA medical examination in order to resolve 
these matters.  Thereafter, the RO should also consider 
whether an extraschedular evaluation is warranted under 
38 C.F.R. § 3.321(b).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Again, it is noted that the appellant appealed the initial 30 
percent rating that was assigned to the bipolar disorder 
disability after service connection was granted.  As such, 
the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is 
for application.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to his claim, the case is 
again REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. § § 5102, 5103, and 5103A 
(West 2002) and the final rule published 
at 66 Fed. Reg. 45620 (August 29, 2001) 
(codified at 38 C.F.R. § § 3.102, 
3.156(a), 3.159 and 3.326(a)) is fully 
complied with and satisfied.  The 
appellant should be informed that he has 
one year from the date of the VCAA notice 
letter to respond, and that his appeal 
cannot be adjudicated prior to that date 
unless he informs the RO that he has no 
additional evidence to submit or waives 
the one year time period.

2.  In particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate his claims and of 
what part of such evidence the Secretary 
will attempt to obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002).  

3.  With assistance from the appellant as 
needed, the RO should obtain all pertinent 
VA treatment records not currently in 
evidence and associate them with the 
claims file.

4.  The RO should obtain all pertinent 
private treatment records not currently in 
evidence and associate them with the 
claims file.  The appellant should provide 
assistance as needed to obtain these 
records.

5.  After the above development is 
completed, the appellant should be 
scheduled for a VA examination to 
determine the extent and severity of the 
service-connected kidney stone 
disability.  All indicated tests should 
be accomplished and all clinical findings 
should be reported in detail.  The claims 
file must be made available to the 
examiner.

The examiner should identify all urologic 
pathology present and state whether or 
not each manifestation of bladder, kidney 
or ureter dysfunction, if any, is related 
to the service-connected kidney stone 
disability.  If hydronephrosis is found, 
the examiner should state whether this is 
related to the kidney stone disability 
and whether, and how often, the appellant 
suffers from attacks of colic.  The 
examiner should state whether or not the 
appellant suffers from ureter stricture 
or ureter calculus that is related to the 
service-connected kidney stones.  The 
examiner should state whether or not the 
appellant suffers from any renal 
dysfunction or voiding dysfunction that 
is related to the kidney stones.  If so, 
the examiner should describe the nature, 
severity and frequency of said 
dysfunction.

6.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including 
38 C.F.R. § 3.321(b) and all applicable 
Diagnostic Codes.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


